United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-2565
                     ___________________________

                           DeAndre Jerome Barnes

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Minnesota Department of Corrections; Tom Roy; Bruce Reiser; Greg Smith;
                    Jeanette Wilson; Virginia Mandac

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                           Submitted: May 20, 2014
                             Filed: June 5, 2014
                               [Unpublished]
                               ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Inmate DeAndre Jerome Barnes appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review of the
record, see Beck v. Skon, 253 F.3d 330, 332-33 (8th Cir. 2001), we find no basis for
overturning the district court’s well-reasoned opinion. We also find no abuse of
discretion in the denial of appointed counsel. See Ward v. Smith, 721 F.3d 940, 942
(8th Cir. 2013) (per curiam) (no constitutional or statutory right to counsel in civil
case). The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota, now retired.

                                         -2-